     6:16-cr-00707-JMC        Date Filed 07/22/20       Entry Number 1187        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

United States of America,           )
                                    )                Criminal Action No.: 6:16-cr-00707-JMC-12
                                    )
              v.                    )                        ORDER AND OPINION
                                    )
Billy Sparks,                       )
                                    )
                   Defendant.       )
___________________________________ )

       This matter is before the court for review of Defendant Billy Sparks’ Motions to Reduce

Sentence. (ECF Nos. 1115, 1138.) For the following reasons, the court DENIES Defendant’s

Motions.

                 I.      FACTUAL AND PROCEDURAL BACKGROUND

      On September 14, 2016, Defendant and several co-defendants were charged with conspiracy

to possess with intent to distribute and to distribute methamphetamine and cocaine. (ECF No. 44.)

A Superseding Indictment was filed on February 15, 2017 (ECF No. 323), and a Second

Superseding Indictment was filed on March 14, 2017. (ECF No. 382.) On April 7, 2017, Defendant

pled guilty to conspiring to possess with the intent to distribute 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a schedule II controlled substance,

in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A), and 846. (ECF No. 464.) On February 23, 2018,

Defendant was sentenced to a term of one hundred twenty (120) months of imprisonment, to be

followed by five (5) years of supervised release. (ECF No. 847.)

      On August 12, 2019, Defendant filed his first Motion to Reduce Sentence, based on U.S.S.G.

§ 3E1.1, Acceptance of Responsibility (ECF No. 1115), to which the United States filed a

Response in Opposition on August 26, 2019. (ECF No. 1119.) On January 2, 2020, Defendant


                                                 1
     6:16-cr-00707-JMC        Date Filed 07/22/20      Entry Number 1187         Page 2 of 4




filed his second Motion to Reduce Sentence based on Amendment 782 to the Sentencing

Guidelines, Retroactive Revision of the Drug Quantity Table. (ECF No. 1138.) The United States

filed a Response in Opposition on January 13, 2020. (ECF No. 1151.) Counsel for Defendant filed

a Status Report on January 14, 2020, advising that Defendant is not entitled to relief under

Amendment 782. (ECF No. 1152.)

                                  II.     LEGAL STANDARD

       Pursuant to 18 U.S.C. § 3582(c), a court may not modify a term of imprisonment once it

has been imposed except (1) upon the motion of the Director of the Bureau of Prisons, and after

considering extraordinary and compelling reasons in relation to policy statements issued by the

Sentencing Commission; (2) upon motion of the government pursuant to Rule 35 of the Federal

Rules of Criminal Procedure; or (3) when a defendant has been sentenced based on a sentencing

range that has subsequently been lowered by the Sentencing Commission. In this case, to warrant

a sentence reduction, Defendant must prove that he is entitled to a lower offense level, and has not

received the benefit.

                                        III.   ANALYSIS

       U.S.S.G. § 3E1.1(a) provides that “[i]f the defendant clearly demonstrates acceptance of

responsibility for his offense, decrease the offense level by 2 levels.” Defendant argues that he is

entitled to a reduction in sentence because he accepted a plea agreement, and that his post-offense

rehabilitative efforts, including attending Bureau of Prisons drug counseling programs, also

support his request. (ECF No. 1115.) In determining whether to award a defendant a reduction for

acceptance of responsibility, the court may consider a number of factors, including whether the

defendant has “voluntar[ily] terminat[ed] or withdraw[n] from criminal conduct or associations.”

U.S.S.G. § 3E1.1, App. N. 1(B). In this case, despite Defendant’s acknowledgment of guilt during


                                                 2
      6:16-cr-00707-JMC        Date Filed 07/22/20     Entry Number 1187        Page 3 of 4




his change of plea hearing on April 13, 2017, he engaged in drug use while on bond supervision.

(ECF No. 816 at 21 ¶ 84.) Further, Defendant admitted that he used his dog’s urine for a sample

taken on June 2, 2017. (Id.) Defendant also signed an admission to the use of methamphetamine

on May 30, 2017 and June 26, 2017. (Id.) Because of this conduct, Defendant did not receive a

credit in sentence for acceptance of responsibility.

       Defendant then argues that Amendment 782 should reduce his offense level by two (2)

points. (ECF No. 1138.) Amendment 782 to the Sentencing Guidelines revised the guidelines

applicable to drug trafficking offenses by changing how the base offense levels in the Drug

Quantity Table in §2D1.1 incorporate the statutory mandatory minimum penalties for such

offenses. United States Sentencing Commission, U.S.S.G. Amendment 782, https://

www.ussc.gov/guidelines/amendment/782. This amendment took effect on November 1, 2014. Id.

As the Government correctly points out, because the 2016 Guidelines Manual was in effect when

Defendant was sentenced, it was used to calculate his advisory sentencing guideline range. (ECF

No. 816 at 27 ¶ 101.) Therefore, Amendment 782 would have already been considered regarding

Defendant’s sentencing. See United States Sentencing Commission, 2016 Sentencing Guidelines

Manual § 2D1.1, https://www.ussc.gov/guidelines/2016-guidelines-manual/2016-chapter-2-d#N

aN.

       Additionally, as the Government points out in its Response, Defendant was indicted under

21 U.S.C. §§ 841(b)(1)(A) and 846, which state that the minimum term is ten (10) years

imprisonment for offenses under these two (2) sections. (ECF Nos. 1119 at 2, 1151 at 2.) Therefore,

the court could not have sentenced Defendant to a term less than what he received, one hundred

twenty (120) months.




                                                 3
    6:16-cr-00707-JMC       Date Filed 07/22/20     Entry Number 1187       Page 4 of 4




                                   IV.    CONCLUSION

       After a thorough review of Defendant’s Motions to Reduce Sentence (ECF Nos. 1115,

1138) and the record in this case, the court DENIES Defendant’s Motions.

       IT IS SO ORDERED.



                                                           United States District Judge
July 22, 2020
Columbia, South Carolina




                                              4
